Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-23 in the reply filed on 1/25/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 described a process for controlling a pore structure of a carbon molecular sieve, but there is no step of controlling/producing a pore structure of carbon molecular sieve in the claim process. 
The limitation “a source of hydrogen” in claim 2 renders the claim indefinite because there are infinite “source of hydrogen”. Therefore, the scope of the claim is uncertain.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 10, 13, 14, 17, 19, 20, 22, and 23 are rejected under 35 U.S.C. 102(b) as being anticipated by CHEVREL et al. (US 2016/0184775 A1).
Regarding claim 1, CHEVREL teaches a process for controlling a pore structure of a carbon molecular sieve (para [0028]) comprising: providing a polymer precursor (para [0020] “A polymeric precursor membrane is formed."); heating the polymer precursor in a chamber to at least a temperature at which the polymer precursor undergoes pyrolysis (para [0020]); and flowing a reactive gas stream through the chamber during the heating (para [0029]). 
Regarding claim 2, the reactive gas stream includes a source of hydrogen (para [0029]
"Typical sulfur-containing compounds include H2S", also see para [0029] equation (2) that shows H2S reacting to produce H2, showing it as a source of hydrogen).
Regarding claim 4, the reactive gas stream further comprises an inert gas selected from a
group consisting of argon, neon, N2, helium, and CO2 or combinations thereof (para [0058]). 
Regarding claim 6, the temperature of the pyrolysis of the polymer precursor film is from 500oC to 1500o C (para [0061]).
Regarding claim 7, the soak time of the pyrolysis of the polymer precursor film is from 30 min to 24 hours (para [0061]). 
Regarding claim 10, polymer precursor comprises a rigid polymer (para [0037]). 
Regarding claim 13, the carbon molecular sieve is utilized as a membrane, adsorbent,
catalyst, composite or a filter (para [0020])
Regarding claim 14, the polymer precursor has a form factor of film, sheet fiber, hollow fiber, coated tube, coated disc, or coated monolith (para [0020])
Regarding claim 17, the ramp rate of the process is from 0.1o C/min to 200o C/min (para [0064]
Regarding claim 19, the reactive gas stream reacts with the polymer precursor to form H2O and/or CO2 during pyrolysis (para [0030]). 
Regarding claim 20, the chamber comprises a quartz tube within a furnace (para [0057]). 
Regarding claim 22, the diffusion selectivity of the polymer precursor is enhanced (para
[0073]). 
Regarding claim 23,  pyrolysis temperature is selected to obtain a desired molecule permeance or perm-selectivity (para [0073]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 8, 9, 15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CHEVREL et al. (US 2016/0184775 A1).
The process of CHEVREL is as discussed above. 
Regarding claims 3 and 5, CHEVREL does not teach that the reactive gas stream includes H2. However, CHEVEL teaches the reactive gas stream comprises argon (para [0058].  It would have been obvious to one skilled in the art to use H2 as the reactive gas because it is known to use hydrogen in a hydrocracking process. 
Regarding claim 8, CHEVREL does not teach that the reactive gas stream is a pure H2 stream. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of CHEVREL by utilizing a pure H2 because argon is just an inert gas and it would be expected that the results would be the same or similar when utilizing either hydrogen alone or with argon. 
Regarding claim 9, CHEVREL does not teach wherein the H2 is in a concentration of from 1 ppm to 4 vol.% of the reactive gas stream. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of CHEVREL by utilizing about 1 ppm of hydrogen because such small amount of hydrogen does not affect the outcome of the process of CHEVREL. 
Regarding claim 15, CHEVREL does not teach wherein flow rate of the inert gas stream is different from flow rate of the reactive gas stream. However, it would have been obvious to one skilled in the art to use a different flow rate for the inert and the reactive gas streams through routine experimentation to tune the amounts to achieve the properties desired.
Regarding claim 18, CHEVREL does not teach wherein cool down rate of the process is from 0.1o C/min to 200o C/min. It would have been obvious to one skilled in the art that allowing the membrane to cool would cool down in a rate within the range claimed because CHEVREL teaches that the membrane is allowed to cool in place after heating (para [0066] "After the heating protocol is complete, the membrane is allowed to cool in place to at least 40o C"). 
Regarding claim 21, CHEVREL does not teach pyrolysis targets ultra-micropores to prevent collapse. However, it would have been obvious to one skilled in the art that the pyrolysis prevents collapse because CHEVREL desired to produce ultra-micropores of the carbon molecular sieve are selectively targeted by the pyrolysis while leaving the micropores relatively unchanged (para [0072]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAM M NGUYEN/            Primary Examiner, Art Unit 1771